EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, 15/279,679, was filed on Sept. 29, 2016, and makes no claim of domestic benefit or foreign priority.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Statement of Reasons for Allowance is in response to Applicant’s Request for Reconsideration filed on Aug. 11, 2021.
Claims 1-4, 6-13, 15-22, 24-27 and 29 are pending, of which claims 1, 10, and 19 are independent. 
Claims 5, 14, 23, and 28 were previously cancelled.
All pending claims have been examined on the merits. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Re: 35 USC § 101 Rejections
The  35 USC § 101 rejection of pending claims 1-4, 6-13, 15-22, 24-27 and 29 were previously withdrawn in the Non-Final Office Action dated May 11, 2021, in light of the previous amendments to independent claims 1, 10, and 19.
The amendments to the independent claims were analogous to the Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), as discussed at: https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.
More specifically, the amended features recite the following features:
access, over the first network, the billing database to retrieve current billing data associated with the candidate payment account, … and wherein the retrieved current billing data is formatted in a first format associated with web-based API calls;
generate a card profile query configured to request and retrieve the card profile data associated with the candidate payment account from the card profile database, … wherein the received card profile data is formatted in a second format according to specific protocols associated with the payment processing network;
transmit the generated card profile query over the second network to the card profile database;
receive, in response to the card profile query, the card profile data associated with the candidate payment account, from the card profile database over the second network; 
re-format the card profile data into the first format;
combine the received updated billing data and the retrieved card profile data into a single message to generate an enhanced update response including the retrieved current billing data and received card profile data in the first format[.]
The amended features overcome the 35 USC § 101 rejection in Step 2A—Prong 2: Integrated into a Practical Application.
The amended independent claims recite, in addition to the abstract idea of sharing information on a network, a combination of additional elements including: (1) storing information, (2) providing remote access over a network, (3) converting updated information that was received from another computer on the network in a non-standardized “second format” into a standardized “first format”, and transmitting the “enhanced update response” to “to at least one of an acquirer of the plurality of acquirers and a merchant of the plurality of merchants associated with the update request”. 
The independent claims 1, 10, and 19, each individually (as a whole claim) integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). 
Re: 35 USC § 103 Rejections
As stated in the Examiner Interview Summary Record mailed on Aug. 9, 2021, the Examiner agreed with the arguments made by the Applicants that none of the cited prior art in the 35 USC 103  claims 1, 10, and 19:
“re-format the card profile data into the first format”, and
“combine the received updated billing data and the retrieved card profile data into a single message to generate an enhanced update response including the retrieved current billing data and received card profile data in the first format”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614 and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,
/Ayal I. Sharon/
Examiner, Art Unit 3695
November 11, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695  
November 12, 2021